Case Z

10

1!

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page 1of6 Page ID #:5490

MAX HUNTSMAN
Inspector General, Bar No. 156780
CATHLEEN BELTZ

Assistant Inspector General, Bar No. 245593

InspectorGeneral@oig.lacounty.gov
OFFICE OF INSPECTOR GENERAL
312 South Hill Street, 3 Floor

Los Angeles, California 90013

Telephone: (213) 974-6100; Fax: (213) 974-9346

Monitors

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

PETER JOHNSON, DONALD
PETERSON and MICHAEL
CURFMAN, on behalf of themselves
and all others similarly situated,

Plaintiffs,
Vv.

LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, a public
entity; LEROY BACA, as Sheriff of
County of Los Angeles, and COUNTY
OF LOS ANGELES, a public entity,
MICHAEL D. ANTONOVICH,
YVONNE B. BURKE, DON KNABE,
GLORIA MOLINA, ZEV
YAROSLAVSKY, as Supervisors of
the County of Los Angeles

Defendants.

| CASE NO. CV 08-03515 DDP

INSPECTOR GENERAL’S
| UPDATE PURSUANT TO ORDER
| GRANTING STIPULATION TO
EXTEND THE SETTLEMENT
TERM

 

 
Case Z

10

11

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page 2of6 Page ID #:5491

INSPECTOR GENERAL’S UPDATE PURSUANT TO ORDER GRANTING
STIPULATION TO EXTEND THE SETTLEMENT TERM

The Los Angeles County Office of Inspector General (“OIG”), the Court-
appointed Monitor in the above-captioned case, hereby reports that the Parties have
met and conferred pursuant to the Court’s Order Granting Stipulation to Extend the
Settlement Term, dated May 14, 2019. The OIG respectfully submits this update
to apprise the Court of the outcome of the meet and confer process.

I. BACKGROUND

On March 24, 2015, the Court approved the Settlement Agreement
(“Agreement”) made and entered into by and between the Parties in the
above-captioned case. Docket No. 220. The Agreement—comprised of forty-nine
provisions—aims to ensure that “Defendants provide Class Members with
non-discriminatory and meaningful access to programs, services, and activities
available to non-mobility impaired inmates in all [Los Angeles County jail
facilities].” Docket No. 210.2 at 2. The Agreement provides that the OIG shall
prepare and submit to the Parties and the Court periodic reports evaluating
Defendants’ compliance with the Agreement. /d. at 11.

On April 26, 2019, the OIG submitted the Inspector General's Fourth

Implementation Status Report. Docket No. 245. The OIG determined that as of

CV _08-03515 DDP
INSPECTOR GENERAL'S -2-
UPDATE PURSUANT TO ORDER
GRANTING STIPULATION TO
Sa THE SETTLEMENT

 
Case Z

10

11

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page 3of6 Page ID #:5492

March 31, 2019, Defendants had achieved sustained compliance with, or had
otherwise completed implementation of, twenty-seven provisions, substantial
compliance with eight provisions, and partial compliance with fourteen provisions.
Id. at 6.

On May 14, 2019, pursuant to stipulation between the Parties, the Court
ordered an extension of the settlement term by one year to April 22, 2020.! Docket
No. 237. In addition, the Court ordered that,

[cJounsel for the Parties shall, within 45 days, meet and confer for

purposes of discussing the issues that have impacted efforts to reach

sustained compliance on the terms that remain in partial compliance,

and to discuss steps to address and/or resolve those issues, as well as

steps for Defendants to reach compliance regarding all remaining

provisions of the settlement agreement with a reasonable time frame,
including with benchmarks where appropriate.
id. at 3. The Court ordered the OIG to file this update setting forth the

outcome of the meet and confer process within sixty days. /d.

 

' The Agreement was originally scheduled to terminate on April 22, 2018. In December 2017,
the Court approved the first extension of the settlement term by one year to April 22, 2019.
Docket No. 232.

CV _08-03515 DDP
INSPECTOR GENERAL’S -3-
UPDATE PURSUANT TO ORDER
GRANTING STIPULATION TO
Ta THE SETTLEMENT

 
Case q

10

11

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page 4of6 Page ID #:5493

Il. MEET AND CONFER

The Parties met on June 25, 2019. Present on behalf of Plaintiffs were
Aaron Fischer and Richard Diaz of Disability Rights California, Anna Rivera of
Disability Rights Legal Center, and Peter Eliasberg of the American Civil Liberties
Union. Present on behalf of Defendants were Timothy Kral of Los Angeles Office
of the County Counsel and Justin Clark of Lawrence, Beach, Allen & Choi, PC.

Representatives from the Los Angeles County Sheriff's Department, Los
Angeles County Department of Health Services — Correctional Health Services,
and the OIG were also present.

The Parties discussed the issues that have hindered efforts to achieve
sustained compliance with all fourteen provisions that remain in partial
compliance, and the efforts being made to address those issues.

For the following three of the fourteen partial compliance provisions, the
Parties agreed to hold further discussions to identify and resolve issues impacting
compliance: F.1 - ADA Coordinator Duties; G.2 — ADA Grievances; and G.3 —
Grievance Response Time.

The OIG has determined that six of the fourteen partial compliance
provisions require consultation with subject matter experts before a sustained

compliance finding can be made. Provisions C.4(f) — Additional Grab Bars and

CV _08-03515 DDP
INSPECTOR GENERAL'S -4-
UPDATE PURSUANT TO ORDER
GRANTING STIPULATION TO
cent THE SETTLEMENT

 
Case Z

10

11

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page5of6 Page ID #:5494

Shower Benches, C.4(g) — Construction of Accessible Beds, and B.1(a) — Access
to Physical Therapy require consultation with an Americans with Disabilities Act
physical access expert. Provisions D.1 — Initial Decisions and Ongoing
Evaluations, D.2 — Secondary Reviews, and D.4 — Tracking Complications require
consultation with a medical expert. The Parties have identified the physical access
and medical experts and Defendants are making efforts to retain them as soon as
possible. Defendants have also agreed to share the draft expert retainer
agreement(s), as well as a proposed budget for expert services, with Plaintiffs and
to consider Plaintiffs’ input, as appropriate. For provision B.1(a) — Access to
Physical Therapy, the Parties also agreed that Defendants will report back to
Plaintiffs and the OIG, by August 24, 2019, with a plan to achieve sustained
compliance.

For the remaining five of the fourteen partial compliance provisions,
Defendants reported on their progress toward compliance; A.7 — Town Hall
Meetings; B.2 — Outdoor Recreation Time; B.4 — Thermal Clothing; H.1 -
Reasonable Accommodations; and K.1 — Transportation. The OIG will be
assessing compliance with each provision consistent with agreed upon timelines.

As always, the OIG is available to answer any questions the Court may have

regarding this update and will provide the Inspector General’s Fifth

CV _08-03515 DDP
INSPECTOR GENERAL’S -)-
UPDATE PURSUANT TO ORDER
GRANTING STIPULATION TO
Sane THE SETTLEMENT

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

(08-cv-03515-DDP-SH Document 238 Filed 07/11/19 Page 6of6 Page ID #:5495

Implementation Status Report to the Court on March 31, 2020.

Dated: July 11, 2019 Respectfully submitted,

 

 

 

    

ector General

 

Los Angeles County Office of Inspector
General
CV _08-03515 DDP
INSPECTOR GENERAL'S -6-

UPDATE PURSUANT TO ORDER
GRANTING STIPULATION TO
Tea THE SETTLEMENT

 

 
